Mr. Justice Gary delivered the opinion op the Court. .In these cases the appellant filed bills to recover, in the one case from the city, salaries of policemen and firemen which he claimed by assignments from the policemen and firemen of wages due, or to become due to them, respectively; and in the other, the salaries of clerks in the office of the clerk of the Circuit Court, which he claimed under similar assignments. "We shall not go into the vexed question of public policy as affecting such assignments. G-o'od or bad, valid or invalid, the appellant has no standing in a court of equity. City of Elgin v. Schoenberger, 59 Ill. App. 384; 2 Am. and Eng. Ency. of Law, 2d Ed., 1095. He may sue at law, in the name of the respective assignors, if his claims are valid. Ibid. The decrees sustaining demurrers to, and dismissing the bills are affirmed.